DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 190 – 207) in the reply filed on October 28, 2022 is acknowledged. Group II (claims 208 – 209) are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 190 – 207 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regard to claim 190, Applicant’s claim recites “a polymer-based portion positioned between the first edge surface and the second edge surface, the polymer-based portion contacting the second surface area of the first portion and the fourth surface area of the second portion.” Considering the polymer-based portion is defined as having a barrier between the first and second edge surfaces, and the second surface area and the fourth surface area are outside the region defined by the first and second edge surfaces, it is not physically possible for the claimed polymer-based portion confined to the region between the first and second edge surfaces to also be in contact with the second surface area and the fourth surface area outside of the boundaries defined by said edges.
Case law holds that Applicant's specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use Applicant's invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 190 – 207 can be used as claimed and whether claims 109 – 207 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 190 – 207, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since the claims recite a foldable apparatus comprising “a polymer-based portion positioned between the first edge surface and the second edge surface, the polymer-based portion contacting the second surface area of the first portion and the fourth surface area of the second portion” read on a foldable apparatus that is not physically possible while the specification discloses a polymer-based portion positioned outside of the region between first edge surface and second edge surface and the second surface contacting the second surface area of the first portion and the fourth surface area of the second portion (Fig. 4).
(b) There is no direction or guidance presented for how to achieve a foldable apparatus “a polymer-based portion positioned between the first edge surface and the second edge surface, the polymer-based portion contacting the second surface area of the first portion and the fourth surface area of the second portion”.
(c) There is an absence of working examples concerning “a polymer-based portion positioned between the first edge surface and the second edge surface, the polymer-based portion contacting the second surface area of the first portion and the fourth surface area of the second portion”.
Claims 191 – 207 are dependent on claim 190 and therefore also rejected.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 190 – 207.
With regard to claim 194, How can the second surface area be in contact with both the polymer-based portion and the adhesive? Applicant does not have a drawings demonstrating how this is possible. Original claim set does not contain this limitation dependent on claim 7. Applicant appears to be mixing different embodiments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 200 – 201 & 207 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 200 – 201, Applicant specification defines “effective bending radius” as “effective bend radius of ‘X’ if it resists failure when the foldable apparatus is held at ‘X’ radius for 24 hours at about 85°C and about 85% humidity” (paragraph [0020]). Furthermore, “failure” is defined as” breakage, destruction, delamination, or crack propagation” (paragraph [00320]). However, the terms “destruction, delamination, or crack propagation” are broad qualitative terms that lack quantitative specificity. Applicant’s specification fails to provide working examples and comparative examples to demonstrate the degree of breakage, destruction, delamination, or crack propagation that would qualify as “failure.” Therefore, the term “effective bending radius,” as recited in claims 200 – 201, is considered indefinite.
	With regard to claim 207, Applicant specification defines “parallel plate distance” as “parallel plate distance of ‘X’ if it resists failure when the foldable apparatus is held at ‘X’ radius for 24 hours at about 85°C and about 85% humidity” (paragraph [0020]). Furthermore, “failure” is defined as” breakage, destruction, delamination, or crack propagation” (paragraph [00320]). However, the terms “destruction, delamination, or crack propagation” are general qualitative terms that lack quantitative specificity. Applicant’s specification provides working examples and comparative examples in Table 4 (pg. 131) that describes the presence of a wrinkle (delamination) at a parallel plate distance of 15 mm (a significantly larger distance than the claimed range of about 10 mm). However, this data does not indicate the size of the wrinkle and how the wrinkle was determined (under microscope or the naked eye dependent on the subjective visual capabilities of the observer) to demonstrate the degree of breakage, destruction, delamination, or crack propagation that would quantitatively be defined as “failure.” Therefore, the term “parallel plate distance,” as recited in claim 207, is considered indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781